VIA EDGAR August 11, 2009 Mr. Todd K. Schiffman, Assistant Director, Mail Stop 4720, Division of Corporation Finance, Securities and Exchange Commission, Washington, D.C. 20549. Re: Sterling Bancorp Form 10-K for Fiscal Year Ended December 31, 2008 Form 10-Q for Fiscal Quarter Ended March 31, 2009 File No. 001-05273 Dear Mr. Schiffman: In accordance with Matt McNair’s voicemail messages with Daniel Dunson of Sullivan & Cromwell LLP, this is to confirm that Sterling Bancorp (the “Company”) intends to respond to your letter, dated July 24, 2009, to Louis J. Cappelli, regarding the above filings, by August 14, 2009. The Company appreciates your gracious acceptance of the above schedule. Sincerely, STERLING BANCORP By /s/ John W. Tietjen John W. Tietjen Executive Vice President and Chief Financial Officer cc:Daniel Dunson, Esq.
